Citation Nr: 1522380	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a September 2014 Travel Board hearing and a copy of that transcript is of record.  

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders evident in the record, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System.  A review of the Veteran's Virtual VA claims file reveals the September 2014 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that he is in receipt of Social Security Administration (SSA) benefits.  However, other than the Veteran's SSA award letter, no SSA records are associated with the claims file.  Therefore, the Board finds that a remand is necessary to obtain the Veteran's SSA records.

Additionally, a June 2011 VA general examination and a December 2011 PTSD stressor statement shows that the Veteran reported being hospitalized for a psychiatric condition from 1976 to 1977 for 30 days and in 1978 for 30 days at the Brentwood VA Medical Center in North Hollywood, California.  However, such records are not associated with the claims file.  As such, on remand such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

2. The RO/AMC should also obtain any outstanding VA treatment records dated from 1976 to 1978 from the Brentwood VAMC in North Hollywood California.  

3. Give the Veteran another opportunity to support his claim of service connection for PTSD by submitting the missing corroborating evidence of his claimed stressors he reported experiencing during his September 2014 Travel Board hearing.

4. After completing the above, and any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




